IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-73,292-01 & WR-73,292-02


EX PARTE JOHN WESLEY PATTERSON III, Applicant





ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. 416-8255-05 & 416-82554-05 
IN THE 416TH DISTRICT COURT FROM COLLIN COUNTY


 Per curiam.

ORDER


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of six counts
of aggravated sexual assault, eight counts of indecency with a child by contact, and one count of
indecency with a child by exposure. He was sentenced to fifteen life sentences, running concurrently. 
The Fifth Court of Appeals affirmed the convictions. Patterson v. State, Nos. 05-06-00808-CR &
05-06-00876-CR (Tex. App.- Dallas, Nov. 29, 2007) (not designated for publication). 
	Applicant's applications, which were supplemented while they were still pending in the trial
court, alleged multiple instances of ineffective assistance of trial and appellate counsel and a due
process ground based on the allegedly wrongful admission of evidence. The trial court issued
findings of fact and conclusions of law and recommended that relief be denied. 
	This Court has reviewed the record with respect to the allegations made by applicant. We
agree with the trial judge's recommendation and adopt the trial judge's findings and conclusions.
Based upon the trial court's findings and conclusions and our own review of the record, relief is
denied. 

Delivered:
Do Not Publish